 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVecellio & Grogan, Incorporated (Aviation Division)and Local Lodge 598 of the International Associa-tion of Machinist and Aerospace Workers, AFL-CIO, Petitioner. Case 9-RC-11823August 4, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer James E.Horner. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, by direction of theRegional Director for Region 9, this case wastransferred to the Board for decision. Thereafter, theEmployer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1. The Employer, Vecellio & Grogan, Incorporat-ed, is a West Virginia corporation engaged in thebusiness of highway and heavy construction. TheAviation Division, the only division of the Employerinvolved herein, operates an air taxi service andmaintains and repairs helicopters owned by othercompanies from a fixed base at South Charleston,West Virginia.The parties stipulated at the hearing that theEmployer annually receives gross revenues in excessof $500,000 and that it makes purchases outside theState of West Virginia in excess of $50,000. TheEmployer's air taxi service is licensed by the FederalAviation Administration, the Civil AeronauticsBoard, and the West Virginia Public Service Com-mission. Its air taxi service provides flights for coalcompany executives within West Virginia and to theStates of Virginia, Ohio, Pennsylvania, Maryland,and Kentucky. Of the total flights made by the airtaxi service less than 37 per cent are made withinWest Virginia. These record facts establish that theEmployer is engaged in interstate commerce withinthe meaning of the Act. The Employer contends,however, that its operation is not subject to the231 NLRB No. 27National Labor Relations Act, but rather to theRailway Labor Act.Having therefore requested the National Media-tion Board to examine the record in this case anddetermine the applicability of the Railway Labor Actto the Emloyer, we have been administrativelyadvised by the National Mediation Board that "theNational Mediation Board is of the opinion thatVecellio & Grogan, Inc. (Aviation Division) is not acarrier within the meaning of Section 201 of theRailway Labor Act." Accordingly, on the basis of theforegoing, we find the Employer is engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act. Therefore, we shall assertjurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The Petitioner seeks to represent a unitcomposed of:All maintenance and parts department employ-ees, excluding all office clerical employees,professional employees, guards and supervisors,as defined in the Act.Of the approximately five employees in the unitrequested by Petitioner, four are maintenance em-ployees (mechanics), and one works almost full timein the parts department. The Employer seeks toexclude this parts department employee from theunit on grounds that he does not share a sufficientcommunity of interest with the mechanics. In thisregard, the record indicates that the parts departmentemployee, Joe Keene, was originally hired in 1974 asa mechanics' helper, but that in early 1975 he startedworking almost full time in the parts department.Keene's duties include maintaining the parts invento-ry, preparing and calling in purchase orders, andmaking minor repairs on helicopters. Keene does nothave a mechanic's license nor does he have a regularmechanic's toolbox for use in his repair work.Further, it is undisputed that Keene spends themajority of his working time in the parts department.However, the record also establishes that all employ-ees share the same working hours and fringe benefits,that they utilize the same lunchroom and restroomfacilities, and that Keene is paid approximately thesame hourly wage as the lowest paid mechanic.It is evident that the mechanics and the partsdepartment employee share a strong community ofinterest. Thus, they receive the same benefits, havefrequent contact on the job, and on occasion perform136 VECELLIO & GROGANthe same work. Additionally, if Keene were excludedfrom the bargaining unit he "might become the onlyunrepresented employee in the plant and thuseffectively be denied the opportunity to be represent-ed in collective bargaining." We shall thereforeinclude him in the unit.Accordingly, on the basis of the foregoing, we findthat the following employees at the Employer'sfacility at South Charleston, West Virginia, consti-tute an appropriate unit for purposes of collectiveI Victor Industries Corporation of California, 215 NLRB 48, 49 (1974);Safair Flying Service Inc., 207 NLRB 119 (1973).bargaining within the meaning of Section 9(b) of theAct:All maintenance and parts department employ-ees, excluding all office clerical employees,professional employees, guards, and supervisors,as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]137